___________

                                     No. 95-4257
                                     ___________

Vernon L. Curd,                           *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Arkansas.
City of Searcy, Arkansas; Searcy *
Board of Public Utilities,                *            [UNPUBLISHED]
                                          *
              Appellees.                  *


                                     ___________

                        Submitted:   June 20, 1996

                            Filed:   June 21, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Vernon L. Curd appeals from the final judgment of the District Court1
dismissing his civil rights and pendent state law claims.        Having carefully
reviewed the entire record and the parties' submissions, we conclude the
judgment of the District Court was correct.          Accordingly, we affirm.   See
8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable George Howard, Jr., United States District
Judge for the Eastern District of Arkansas.